EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Lydia Olson on 9 December 2021.
3.	The application has been amended as follows: 
In the claims
In claim 1:	
	Replace:	“the location of the insertion point with the three-dimensional image set”
	With:		“the location of the insertion point within the three-dimensional image set”
In claim 6:	
	Replace:	“the at least one insertion point in the image”
	With:		“the at least one insertion point in the three-dimensional image set”
In claim 7:	
	Replace:	“wherein the processor display”
	With:		“wherein the processor displays”
In claim 8:	
	Replace:	“wherein the processor further causes the display to display second two-dimensional image slice”
With:		“wherein the processor further causes the display to display the second two-dimensional image slice”
In claim 9:	
	Replace:	“the location of the insertion point with the three-dimensional image set, and wherein when the processor causes the display to display a second two-dimensional image from three-dimensional image set”
	With:		“the location of the insertion point within the three-dimensional image set, and wherein the processor causes the display to display a second two-dimensional image from the three-dimensional image set”
In claim 10:	
	Replace:	“the location of the insertion point with the three-dimensional image set”
	With:		“the location of the insertion point within the three-dimensional image set”
In claim 12:	
	Replace:	“at least one target point in the image”
	With:		“at least one target point in the three-dimensional image set”
In claim 13:	
	Replace:	“wherein acquiring a three-dimensional image set”
	With:		“wherein acquiring the three-dimensional image set”
In claim 15:	
	Replace:	“the position defined by an input device”
	With:		“a position defined by an input device”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
5.	Claim 16 was objected to because of informalities.  Applicant has amended claim 16 for correction, therefore the objection to claim 16 is withdrawn.
6.	Claim 8 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 8 for correction, therefore the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Allowable Subject Matter
7.	Claims 1-17 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
	The following is an examiner’s statement of reasons for allowance:  Prior art of Kutsuna et al. (US2015/0279061) discloses an image processing apparatus comprising a processor (“100” in fig. 1) that operates to: acquire a three-dimensional image set (par. [0003]) comprising a stack of two-dimensional image slices (“G1” in fig. 16; “all the slices in the medical image” in par. [0119]); acquire the location of at least one region of interest or at least one target point in the three-dimensional image set (“AL1”-“AL4” in fig. 9; par. [0090]); cause a display to display a first two-dimensional image slice from the three-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667